 In the Matter of TRINITY VALLEY IRON & STEEL COMPANYandINTER-NATIONAL ASSOCIATION OF MACHINISTS, LODGE 791; A. F. OF L.Case No. 16-R-770.-Decided January 15,1944Messrs. Sidney L. Samuelsand C. W.Williams,of Ft. Worth, Tex.,for the Company.Mr. C. L. Mulholland,of Dallas, Tex.,Mr. L. M. Fagan,of Ft.Worth, Tex., andMr. W. F.Heickman,ofHouston,Tex., for theUnion.Mr. Max M. Goldman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASK `Upon a petition duly filed by the International Association of Ma-chinists, Lodge 791, A. F. of L., herein called the Union, alleging thata question affecting commerce had arisen concerning the representa-tion of employees of the Trinity Valley Iron & Steel Company, FortWorth, Texas, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due noticebefore Charles E. Persons, Trial Examiner.Said hearing was heldat Fort Worth, Texas, on November 26, 1943.The Company and theUnion appeared and participated.All parties were afforded full op-portunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner's rul-ings made at the hearing are free from prejudicial error and arehereby affirmed.All parties *ere afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI. 'THE BUSINESSOF THE COMPANYTrinity Valley Iron & Steel Company, a Texas corporation, hasits office and plant in Fort Worth, Texas, where it is engaged in themanufacture, sale, and distribution of steel and cast iron castings.^4 N L R. B, No 90.628 TRINITY VALLEY IRON & STEEL COMPANY629The principal raw materials used by the Company are pig and scrapiron, moulding sand, coke, and foundry supplies.From April 1, 1943,to November 1, 1943 the Company's purchases of such rawmaterialsamounted in value to approximately $100,000, of which $2,000 worthwas purchased from sources located outside the State of Texas.Dur-ing the same period the Company's total sales amounted to over $200,-000, of which approximately $40,000 represented sales outside the Stateof Texas.We find that the Company is engagedin commercewithin themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Association of Machinists, Local 791, affiliated withthe American Federation of Labor, is a labor organization admittingto membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union asthe exclusive bargaining representative of its employees until theUnion has been certified by the Board in an appropriate unit.A statement of the Field Examiner, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with an agreement of the parties, that allproduction and maintenance employees of the Company, includingthe foundry clerk,2 but excluding all clerical employees, and allsupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.1The Field Examiner reported that the Union submitted 46 authorization cards, whichbore apparently genuine original signatures;that the names of 38 persons appearing onthe cards were listed on the Company's pay roll of November 13, 1943, which containedthe names of 75 employees in the appropriate unit ; and that the cards were dated asfollows:33 in September 1943, 12 in October 1943, and 1 undated.In addition,the Union submitted the original cards in evidence.2The foundry clerk spends about half of his time on work closely allied with the workof the production and maintenance employeesThe parties agree and we find that beshould be included in the production and maintenance unit. 630DECISIONSOF NATIONALLABOR RELATIONS BOARDV. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Trinity ValleyIron & Steel Company, Fort Worth, Texas, an election by secretballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Sixteenth Region,acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Sections 10 and 11, of said Rulesand Regulations, among the employees in the-unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll 'period because they were illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves inperson at 'the polls, but excluding those employees who have sincequit or been discharged for cause and have not been rehired orreinstated, prior to the date of the election, to determine whether ornot they desire to be represented by International Association ofMachinists, Lodge 791, affiliated with the American Federation ofLabor, for the purposes of collective bargaining.